R-869




                                    AUSTIN.   TEXAS
PRICE    DANIEL
*¶-ro-    CIIIyg-L



                                       OFtober 28, 1947

             Hon. L. A. Woods
             State Superintendent of Public Instruction
             Depertment of Education
             Austin, Texas
                                     opinion no. v-417
                                        Re:   Authority of State Text-
                                              book Committee to reoom-
                                              mend books submitted for
                                              adoption according to
                                              their teachable value.
             Dear Sir:
                       We refer to your letter of October 15, re-
             questing an opinion on certain textbook matters, from
             which letter we quote as follows:
                             "A letter from the President of the
                     Texas Associatioh of School AdmlnLstrators
                     has been received requesting that I ssk
                     your office for s,nopinion 8s to whether or
                     not the State Textbook Committee is a free
                     agency with respect to the preparation of
                     Its report of recommendations on textbooks
                     offered    for adoption. The letter requests
                     also that It be determined whether or not
                     the Committee has authority under the Stet-
                     utes to rank the textbooks offered for
                     adoption in the order of the Committee's
                     preference. . . .
                          "In compliance with the request of the
                     Chairman of the Texas Association of School
                     Administrators, I am submitting the follow-
                     ing questions for consideration:
                          “(1) Is the State Textbook Committee
                     e,uthorizedunder the statutes to mrange its
                     report according to its own plan to the State
                     Board of Education concerning the teachsble
                     value of the books offered for a.doption?
Hon. L. A. Woods - Page 2 ,(V-417)


          "(2) May the State Textbook Committee
     in the preparation of its report to the State
     Board of Education concerning the teachable
     value of the books offered for adoption rank
     these books in the order of the Committee's
     preference indicating the book receiving the
     highest rating, the book receiving the second
     highest rating, and the book receiving the
     third highest rating, et cetera?"
          Article 2675b-5, Subsection (f), V.C.S., as a-
mended by 3. B. 148, 49th Legislature, R.S., Acts 1945,
reads in part as follows:
         'The State Board of Education shall ap-
    point annually a Textbook CommIttee to be
    composed of nine members, each of whom shall
    be sn experienced and active educator en-
    gaged in teaching in the public schools of
    Twxes . At least a majority of the members
    of the Committee shall be classroom teachers
    and all members shall be appointed because
    of unusual backgrounds of training and rw-
    cognized ability as teachers in the subject
    fields for which adoptions are to be made
    each year.
         "It shall be the duty of the Committee
    to examine all books submitted for adoption
    and make its recommendations in writing to
    the State Board of Education relative to the
    teachable value of the books in the grades
    and subjects for which they have been sub-
    mitted.
         'The Textbook Committee shall hold its
    meetings where and when the State Board of
    Eiduce,tlon
              shall determine, e.ndshall receive
    the same compensation a3 members of the State
    Board of Education es provided for in Seo-
    tion 10 of this Act."
          Clearly, this statute vests authority in the
State Textbook Committee to examine books submitted for
e,doptlonfor their teachable value in those grades snd
subjects for which they were submitted, end, further, to
make its written recommendations concerning their teach-
able value to the State Board of Bducetlon. A. G. Opin-
ion Ro. C-6056. So long ss the recommendations of the
Hon. L. A. Woods - Page 3     (v-417)


Committee are confined to or _
                             are based
                                  _    upon
                                          . the
                                             . teach-
                                                -.
able value of the books they nave oeen autnorlsed to
examine, It is our opinion that broad discretionary
power lies in said Committee in making its rwcommende-
tions, and that the Committee may determine or adopt
any rea.sonableplan or method it deems best to employ
in the submission of its recommendations. The author-
ity granted herein to make recommendations, unhampered
as it is by restrictions or llmitetlons, would imply
and include the power to rate OP rank books according
to their teachable value.
          Accordingly, our answers to the two submit-
ted questions acrein the affirmative.
                        SUMMARY
         The State Textbook Committee acting in
    accordance with Article 2675b-5, Subsection
    (f), V.C.S., as amended, In the exercise of
    Its broad discretiona~rypower granted there-
    under, may determine or adopt any reasonable
    method or plan it deems best to employ in the
    submission of its written recommendation con-
    cerning the teachable value of books submitted
    for Its examination, and may rate or rank such
    books according to their teachable value as
    determined by their evaluation and conslder-
    ation.
                                Very truly yours
                            ATTORNEY GENERAL OF TEXAS



                                Cheater E. Ollison
0EO:djm                         Assistant


                            APPROVED:

                            7-k
                             FIR& ASSISTANT
                             ATTORNEY GENERAL